Title: From John Adams to François Adriaan Van der Kemp, 3 April 1814
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy April 3. 1814

I have recd Condorcet, in good order and your favour  of 20th. Ult. Enfields History of Philosophy, is worth many Condorcets. This great Work is drawn up from Brucker’s “Historia critica Philosophiæ”; an immense Work in half a dozen folio Volumes of Greek and Latin. Can you give me the Sketch of this Brucker? Who was he? Neither Brucker nor his Abridger, had Seen the Asiatic Researches; nor Priestleys nor Sir William Jones’s Hindoos.
Did the first Philosophy and the first Theology, originate in India, in Egypt, in Persia or Chaldea? I mean the Philosophy and Theology which have Spread over our whole Globe?
Your vast plan of an history of the Revolutions of the 18th Century, has been printed in the 8th Number of the general Repository. So I am informed. I have not Seen it.
Of the juvenile Bagatelle, noticed by Judge Davis, after all the rest of the World had forgotten it, I have no Copy. Inclosed is another Trifle, which I pray you to return to me, for I have no other Copy and know not where another is to be found; for none of my Scribbles have ever been popular.
Your intended Present for J. Q. Shall be Sent with our Letters.
I know nothing of Th. Browns popular Errors. Enfield contains enough. The Acta Sanctorum in 47 Volumes in Folio contains a pretty Specimen of them. Dr Middletons Works, the Model of Priestleys, without his excentricities, are a fine Sample.
When I was a Boy, I wrote a Letter to my Friend Cranch more than 60 years ago in which this Globe was asserted to be the Bedlam of the Universe, into which all the insane, in Mercury Venus and Mars &c &c &c, were Sent to be cured or confined.
Neither The Acta Sanctorum nor Priestley nor Middleton nor Bruker nor the 18th nor the 19th Century have confuted my juvenile Hypothesis.
Nancy Smith who heard your Oration has written Us an Eulogium of it



John AdamsI wait with impatience to read it.AA